Motion to dispense with printing granted. The appeal will be heard on the original papers and exhibits, including the typewritten minutes, and on typewritten briefs of all parties. The parties are directed to file six copies of their respective briefs and to serve one copy on each other. At least 10 days before the service of their brief the appellants are also directed to deliver to respondents a copy of the minutes. Upon request, the original exhibits shall be made available to all parties for the preparation of briefs. Nolan, P. J., Beldoek, Christ, Pette and Brennan, JJ., concur.